law office of john h eggertsen p c petitioner v commissioner of internal revenue respondent docket no filed date during its taxable_year p an s_corporation main- tained an employee_stock_ownership_plan r determined that was a nonallocation_year within the meaning of sec_409 with respect to that plan and that sec_4979a imposes a federal excise_tax on p for that taxable_year held sec_4979a imposes a federal excise_tax on p for its taxable_year held further the period of limita- tions under sec_4979a for assessing that tax has expired stephen wasinger for petitioner john w stevens and shawn p nowlan for respondent opinion chiechi judge respondent determined a deficiency under in and an addition under section sec_4979a a to petitioner’s federal excise_tax excise_tax of dollar_figure and dollar_figure respectively for petitioner’s taxable_year the issues remaining for decision for p’s taxable_year are does sec_4979a impose an excise_tax on peti- tioner we hold that it does has the period of sec_4979a expired for assessing the excise_tax that sec_4979a imposes on petitioner we hold that it has limitations under all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lawoff c jamie law office of john h eggertsen p c v comm’r background all of the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found petitioner an s_corporation had its principal place of busi- ness in michigan at the time it filed the petition on date john h eggertsen mr eggertsen purchased for dollar_figure all shares of the outstanding_stock of j r’s little harvest inc j r’s little harvest on date j r’s little harvest established an employee_stock_ownership_plan esop known as the j r’s little harvest employee_stock_ownership_plan j r’s little harvest esop on date mr eggertsen transferred the shares of stock of j r’s little harvest that he had purchased on date to j r’s little harvest esop on a date not established by the record j r’s little harvest changed its name to law office of john h eggertsen p c effective on date the trust agreement for j r’s little harvest esop was amended to provide inter alia all references in the trust agreement to ‘j r’s little harvest inc ’ shall mean law office of john h eggertsen p c and all references in the trust agreement to ‘j r’s little harvest employee stock ownership plan’ shall mean law office of john h eggertsen p c esop at all relevant times of the stock of petitioner was allocated to mr eggertsen under the esop in question the esop in question held until date the stock allo- cated to mr eggertsen in an account known as a company stock account thereafter the esop in question held of the stock of petitioner allocated to mr eggertsen in an account known as an other investment account around date petitioner filed form_1120s u s income_tax return for an s_corporation for its taxable_year form_1120s petitioner attached to that form schedule_k-1 shareholder’s share of income deductions credits etc we shall refer to j r’s little harvest esop the trust agreement for which was amended effective on date as the esop in question verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lawoff c jamie united_states tax_court reports in petitioner’s form_1120s petitioner showed inter alia that during the esop owned of the stock of petitioner on a date not established by the record during the esop in question filed form_5500 annual return report of employee_benefit_plan employee_benefit_plan annual return for its taxable_year the esop in question attached to that form schedule e esop annual information the esop in question also attached to the employee_benefit_plan annual return schedule i financial information- small plan and schedule ssa annual registration state- ment identifying separated participants with deferred vested benefits in the employee_benefit_plan annual return the esop in question showed that its effective date was date it was maintained by petitioner during it had three participants during two of whom were not identified and were described as active partici- pants and one of whom was identified as kerry c duggan and described as other retired or separated participants entitled to future_benefits it held assets at the end of valued at dollar_figure and its assets consisted exclu- sively of employer_securities on a date not established by the record the esop in ques- tion filed an amended form_5500 amended employee_benefit_plan annual return for its taxable_year the esop in question attached to that form schedule i in the amended employee_benefit_plan annual return the esop in question showed information that was identical in most respects to the information that it had showed in the employee_benefit_plan annual return except that the esop in question did not identify in the amended employee_benefit_plan annual return the individual described in that return as other retired or separated participants enti- tled to benefits and the esop in question showed in the amended employee_benefit_plan annual return that it held assets at the end of valued at dollar_figure which included employer_securities valued at that yearend at dollar_figure the esop in question was not required to and did not describe in the amended employee_benefit_plan verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lawoff c jamie law office of john h eggertsen p c v comm’r annual return any of the other assets that it held at the end of and their respective yearend values petitioner did not file form_5330 return of excise_taxes related to employee benefit plans form for its tax- able year respondent filed a substitute for form_5330 for petitioner for that taxable_year that substitute for form_5330 did not contain any entries except those for filer tax_year beginning and ending name of filer address of filer filer’s identifying number name of plan name and address of plan_sponsor plan sponsor’s ein plan_year ending and plan number on date respondent issued to petitioner a notice_of_deficiency notice with respect to petitioner’s taxable_year in that notice respondent determined inter alia sec_4979a excise_tax for the plan_year ending date mr john eggertsen is a disqualified_person under sec_409 of the law office of john h eggertsen p c employee_stock_ownership_plan as a result a non- allocation year has occurred under internal_revenue_code irc sec_409 under sec_4979 a e c all the deemed owned shares of all the disqualified persons with respect to the law office of john h eggertsen p c employee_stock_ownership_plan are taken into account for determining the amount_involved in the prohibited_allocation the amount of the prohibited_allocation in this case is dollar_figure under sec_4979a law office of john h eggertsen p c is subject_to a excise_tax for the tax_year ending date on the amount of the prohibited_allocation accordingly law office of john h eggertsen p c is liable for the sec_4979a excise_tax in the amount of to dollar_figure discussion petitioner bears the burden of establishing that the deter- minations in the notice that remain at issue are erroneous see rule a 290_us_111 that this case was submitted fully stipulated does not change that burden or the effect of a failure of proof see the amended employee_benefit_plan annual return required the esop in question to disclose only certain assets specified in that return that it held at the end of including employer_securities and the respective yearend values of any such assets the esop in question was not required to disclose in that return all of the assets that it held at the end of and the respective yearend values of all of those assets verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lawoff c jamie united_states tax_court reports rule b 95_tc_82 aff ’d 943_f2d_22 8th cir we must decide whether sec_4979a imposes an excise_tax on petitioner for its taxable_year and if so whether limitations under sec_4979a has expired for assessing that tax for that year the period of we turn first to whether sec_4979a imposes an excise_tax on petitioner for its taxable_year according to petitioner it does not in support of that position peti- tioner argues sec_4979a captioned imposition of tax includes four clauses before the taxing_clause only one is relevant to this case sec_4979a the relevant language is if- there is any allocation of employer_securities which violates the provisions of sec_409 sec_409 or a nonallocation_year described in subsection e c with respect to an employee_stock_ownership_plan following these four clauses the taxing_clause of sec_4979a then states there is hereby imposed a tax on such allocation or ownership4 equal to percent of the amount_involved the critical point although sec_4979a refers to a nonallocation_year the taxing provision in sec_4979a does not include a nonalloca- tion year the taxing provision only imposes the tax on an allocation or ownership sec_4979a provides that the tax imposed by this section shall be paid_by the s_corporation the stock in which was so allocated or owned the thus not only taxing provision of sec_4979a but also sec_4979a -which defines the person liable for the tax imposed by sec_4979a a -clearly establishes that there must be an allocation in viola- tion of sec_409 in to create liability for petitioner 4the word ownership refers to sec_4979a dealing with the ownership of a synthetic_equity which is not applicable reproduced literally sec_4979a provides sec_4979a imposition of tax -if- there is a prohibited_allocation of qualified_securities by any employee_stock_ownership_plan or eligible_worker-owned_cooperative there is an allocation described in sec_664 there is any allocation of employer_securities which violates the provisions of sec_409 or a nonallocation_year described in sub- verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lawoff c jamie law office of john h eggertsen p c v comm’r section e c with respect to an employee_stock_ownership_plan or any synthetic_equity is owned by a disqualified_person in any nonallocation_year there is hereby imposed a tax on such allocation or ownership equal to percent of the amount_involved neither party maintains that during any of the events that are described in sec_4979a and and that trigger imposition of the excise_tax under sec_4979a occurred moreover the parties do not dispute that during there was no allocation of employer_securities which violates the provisions of sec_409 one of the two events that is described in sec_4979a and that triggers imposition of the excise_tax under sec_4979a the parties dispute whether the occurrence of the second event ie the occurrence of a nonallocation_year described in subsection e c with respect to an employee_stock_ownership_plan that is described in sec_4979a trig- gers imposition of the excise_tax under sec_4979a as we understand petitioner’s position petitioner acknowl- edges that is a nonallocation_year within the meaning of sec_409 with respect to the esop in question petitioner and respondent agree that the phrase nonallocation_year de- scribed in subsection e c with respect to an employee_stock_ownership_plan to which sec_4979a refers means the first nonallocation_year with respect to an employee_stock_ownership_plan for purposes of sec_4979a sec_4979a adopts the definition of nonallocation_year in sec_409 sec_409 defines the term nonallocation_year to mean any plan_year of an employee_stock_ownership_plan if at any time during such plan_year such plan holds employer_securities consisting of stock in an s_corporation and disqualified persons own at least percent of the number of shares of stock in the s_corporation as pertinent here sec_409 defines the term disqualified_person in sec_409 to mean any person if the number of deemed-owned_shares of such person is at least percent of the number of deemed-owned_shares of stock in the s_corporation for purposes of sec_409 an individual shall be treated as owning deemed-owned_shares of the individual sec_409 the term deemed-owned_shares means with respect to any person the stock in the s_corporation constituting employer_securities of an employee_stock_ownership_plan which is allocated to such person under the plan and such person’s share of the stock in such corporation which is held by such plan but which is not allocated under the plan to participants sec_409 see supra note as discussed infra petitioner does not acknowledge continued verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lawoff c jamie united_states tax_court reports what petitioner fails or refuses to acknowledge is that there cannot be a nonallocation_year within the meaning of sec_409 unless disqualified persons own at least per- cent of the number of shares of stock in the s_corporation sec_409 emphasis added thus there must be ownership by disqualified persons of at least percent of the number of shares of stock in the s_corporation in order for there to be a nonallocation_year with respect to an employee_stock_ownership_plan we conclude that the occurrence of a nonallocation_year described in subsection e c with respect to an employee_stock_ownership_plan that is described in sec_4979a triggers imposition of the excise_tax under sec_4979a on any such owner- ship by disqualified persons our conclusion is supported not only by the applicable sections of the code but also by the legislative_history of sec_4979a section c a and b of the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra pub_l_no stat pincite amended sec_4979a by inter alia adding references to ownership to sec_4979a and c the conference_report accompanying that act states as follows under the caption application of excise_tax a special rule applies in the case of the first nonalloca- tion year regardless of whether there is a prohibited alloca- tion in that year the excise_tax also applies to the fair_market_value of the deemed-owned_shares of any disqualified_person held by the esop even though those shares are not allocated to the disqualified_person in that year h_r conf rept no pincite 2001_3_cb_123 petitioner argues that even if we were to conclude which we have that sec_4979a imposes an excise_tax where there is a nonallocation_year described in subsection e c with respect to an employee_stock_ownership_plan is not the nonallocation_year described in that sub- section with respect to the esop in question in this connec- tion as discussed supra note petitioner and respondent agree that the phrase nonallocation_year described in sub- section e c with respect to an employee_stock_ownership_plan in sec_4979a means the first nonallocation that is a nonallocation_year described in sec_4979a with re- spect to the esop in question verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lawoff c jamie law office of john h eggertsen p c v comm’r year with respect to an employee_stock_ownership_plan according to petitioner not is the first nonalloca- tion year with respect to the esop in question in support of that position petitioner asserts c assuming an excise_tax could be imposed merely by holding ie owning shares the first nonallocation_year was not sec_4979a does not define first nonallocation_year but sec_4979a does incorporate by reference the definition of nonallocation_year found in sec_409 applying that definition the esop had its first nonallocation_year in when of the esop_stock was allocated to the account of mr eggertsen who was a disqualified_person each plan_year after until date was also a nonalloca- tion year because of the stock continued to be allocated to mr eggertsen who continued to be a disqualified_person thus if any excise_tax is due under the respondent’s theory of this case it is with respect to not section of the egtrra inter alia added to the code a sec_4979a which imposes an excise_tax upon inter alia the occurrence of a nonallocation_year described in subsection e c with respect to an employee_stock_ownership_plan b sec_4979a which pro- vides that the amount_involved for the first nonallocation_year of any employee_stock_ownership_plan shall be deter- mined by taking into account the total value of all the deemed-owned_shares of all disqualified persons with respect to such plan and c sec_409 which defines the term modified sec_4979a which defines the term nonallocation_year by reference to sec_409 section d of the egtrra provides that the effective date for those and cer- tain other sections that section of the egtrra modified or added to the code is plan years beginning after date egtrra pub_l_no sec d stat pincite we conclude that the first nonallocation_year ie section nonallocation_year and the nonallocation described year in verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lawoff c jamie united_states tax_court reports 4979a e c with respect to the esop in question to which sec_4979a applies is the parties agree that at all relevant times including during all of the stock of petitioner was allocated to mr eggertsen under the esop in question and mr eggertsen was a disqualified_person the parties also agree that is a nonallocation_year within the meaning of sec_409 with respect to the esop in question on the record before us we conclude that at all relevant times including during a disqualified_person ie mr eggertsen owned all of the stock of petitioner on that record we further conclude that sec_4979a imposes an excise_tax on petitioner for its taxable_year the first nonallocation_year with respect to the esop in question on that ownership of all of that stock see sec_4979a limitations we turn now to the statute of issue respondent issued the notice to petitioner on date the period for the assessment of any_tax imposed by sec_4979a shall not expire before the date which i sec_3 years from the later of the ownership referred to in such paragraph giving rise to such tax or the date on which the secretary_of_the_treasury is notified of such ownership sec_4979a we must decide whether respondent issued the notice to petitioner before or after the date that is three years from the later of the ownership that gives rise to the excise_tax under sec_4979a or the date on which respondent was notified of such ownership see id if the notice was issued before the period of limitations under sec_4979a has not expired if the notice was issued after it has the ownership in the present case that gives rise to the excise_tax under sec_4979a for petitioner’s taxable_year existed on the first day of and throughout that year in order to determine the period of limitations under sec_4979a that applies here we must also sec d of the egtrra pub_l_no stat pincite provides that the effective date for sec_4979a e and c and p a and certain other sections that sec of the egtrra modi- fied or added to the code is plan years ending after date for plans established after that date the esop in question was not estab- lished after date it was established in see supra note verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lawoff c jamie law office of john h eggertsen p c v comm’r determine whether respondent was notified of that ownership notified when respondent was notified and whether the date on which respondent was so notified was later than the ownership that gives rise to the excise_tax under sec_4979a if respondent was so sec_4979a does not define the term notified and the secretary has not promulgated regulations under that section defining that term nor does the legislative his- tory of sec_4979a provide guidance as to the meaning of the term notified in that section in 101_tc_140 we had to consider as we must do in the instant case the meaning of the term notified in a section that did not define that term with respect to which the secretary had not promul- gated regulations and with respect to which the legislative_history did not provide guidance sec_2032a involved in stovall provides in pertinent part that if qualified_real_property ceases to be used for a qualified_use t he statutory period for the assessment of any additional tax under sub- section c of sec_2032a attributable to such ces- sation shall not expire before the expiration of years from the date the secretary is notified in such manner as the sec- retary may by regulations prescribe of such cessation although in stovall as in the instant case the secretary had not promulgated regulations defining the term notified in the section involved in that case see stovall v commis- sioner t c pincite the secretary had promulgated respective regulations under sec_1033 relating to the deferral of gain on an involuntary_conversion and sec_1034 relating to the deferral of gain on the sale of a primary residence that prescribed the respective periods of limitations under those sections and that began the running of those periods when the secretary was notified we con- cluded in stovall that it was appropriate to use the respec- tive regulations under sec_1033 and sec_1034 which provided guidance as to the meaning of the term notified in those sections as guidance in determining whether the the section involved in 101_tc_140 was sec_2032a which prescribed the period of limitations for assess- ment of the additional tax imposed by sec_2032a sec_1034 was repealed effective date see taxpayer_relief_act_of_1997 pub_l_no sec_312 b d stat pincite verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lawoff c jamie united_states tax_court reports secretary was notified under sec_2032a that quali- fied real_property ceased to be used for a qualified_use see stovall v commissioner t c pincite we conclude here as we did in stovall that it is appro- priate to use the regulations under sec_1033 as guid- ance in determining whether the secretary was notified under sec_4979a of the ownership that gives rise to the excise_tax under sec_4979a sec_1_1033_a_-2 income_tax regs which addresses the meaning of the term notified in sec_1033 indicates that any deficiency attributable to sec_1033 may be assessed at any time before the expiration of three years from the date the district_director with whom the return for such year has been filed is notified by the tax- payer of the replacement of the converted property or of an intention not to replace or of a failure to replace within the required period that regulation also provides that if invol- untarily converted property is replaced notification shall contain all of the details in connection with such replace- ment and is to be filed with the district_director before the time or at the time the taxpayer’s annual income_tax return is filed we shall examine the record before us in order to deter- mine whether respondent was notified of all of the details necessary for respondent to conclude that during one or more disqualified persons owned at least of all of the stock of petitioner and that that year is the first nonalloca- tion year with respect to the esop in question the record contains the form_1120s that petitioner filed around date the employee_benefit_plan annual return that the esop in question filed on a date not established by the record during and the amended employee_benefit_plan annual return that the esop in question filed on a date not established by the record we consider only the form_1120s and the employee_benefit_plan annual we shall not use the regulations under sec_1034 as guidance since that section was repealed effective date see supra note the record does not establish the respective irs offices with which pe- titioner filed the form_1120s and the esop in question filed the em- ployee benefit plan annual return and the amended employee_benefit_plan annual return respondent does not contend that any of those returns was filed with the wrong irs office verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lawoff c jamie law office of john h eggertsen p c v comm’r return in order to determine whether those returns contained all of the details necessary for respondent to conclude that during one or more disqualified persons owned at least of all of the stock of petitioner and that that year is the first nonallocation_year with respect to the esop in ques- tion the information contained in the form_1120s and the information contained in the employee_benefit_plan annual return provided inter alia the following details to respondent about the esop in question the effective date of the esop in question was date during petitioner maintained the esop in question during the esop in question a held of the stock of peti- tioner valued at dollar_figure and b had three participants because respondent knew that the effective date of the esop in question was date we find that respondent necessarily also knew that the first year to which sec_4979a was applicable with respect to the esop in ques- tion was see egtrra sec d we further find that respondent also necessarily knew that was the year that would give rise to the excise_tax under sec_12 we shall not consider the amended employee_benefit_plan annual return in determining whether respondent was notified of all of the details necessary for respondent to conclude that during one or more dis- qualified persons owned at least of all of the stock of petitioner and that that year is the first nonallocation_year with respect to the esop in question that is because the record does not establish when that return was filed we note that the information that the esop in question showed in the amended employee_benefit_plan annual return is identical in all material respects to the information that it showed in the employee_benefit_plan annual return in the form_1120s petitioner showed inter alia that during the esop in question owned of the stock of petitioner in the employee_benefit_plan annual return the esop in question showed that its effective date was date it was maintained by petitioner during it had three participants during two of whom were not identified and were described as active participants and one of whom was identified as kerry c duggan and described as other retired or separated participants entitled to future_benefits it held as- sets at the end of valued at dollar_figure and its assets consisted ex- clusively of employer_securities the employee_benefit_plan annual return did not show whether or how the assets that the esop in question held during were allocated among the three participants in that esop during that year verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lawoff c jamie united_states tax_court reports 4979a a that is attributable to the occurrence of a nonalloca- tion year as provided in sec_4979a if that year was a nonallocation_year within the meaning of sec_4979a with respect to the esop in question that is because as discussed above would be a nonallocation_year described in subsection e c of sec_4979a ie the first nonallocation_year with respect to the esop in question on the record before us we find that respondent nec- essarily knew that was a nonallocation_year within the meaning of sec_4979a with respect to the esop in question that is because respondent knew from the informa- tion contained in the form_1120s and the information contained in the employee_benefit_plan annual return that during the esop in question held all of the stock of petitioner consequently we find that respondent nec- essarily also knew that one two or all three of the partici- pants in that esop during that year were deemed to own part or all of that stock see sec_4979a sec_409 accordingly we find that regardless of whether one two or all three of those participants were deemed to own all of the stock of petitioner that the esop in question held during respondent necessarily knew that during one or more of those participants owned at least of the stock of petitioner and that during one or more disquali- fied persons owned at least of the stock of petitioner see sec_4979a sec_409 b a c on the record before us we find that the information con- tained in the form_1120s and the information con- tained in the employee_benefit_plan annual return pro- vided all of the details necessary for respondent to conclude that during one or more disqualified persons owned at least of all of the stock of petitioner and that that year was the first nonallocation_year with respect to the esop in question on that record we further find that the form_1120s and the employee_benefit_plan annual return notified the secretary under sec_4979a of the ownership that gives rise to the excise_tax under sec_4979a see supra note verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lawoff c jamie law office of john h eggertsen p c v comm’r we turn next to when the secretary was notified under sec_4979a of the ownership that gives rise to the excise_tax under sec_4979a petitioner filed the form_1120s around date the esop in question filed the employee_benefit_plan annual return on a date not established by the record during information con- tained in both of those returns provided all of the details nec- essary for respondent to conclude that during one or more disqualified persons owned at least of all of the stock of petitioner and that that year was the first nonalloca- tion year with respect to the esop in question although the record does not establish when in the esop in question filed the employee_benefit_plan annual return as dis- cussed above the ownership that gives rise to the excise_tax under sec_4979a for petitioner’s taxable_year existed on the first day of and throughout that year on the record before us we find that the date on which the secretary was notified under sec_4979a of the ownership that gives rise to the excise_tax under sec_4979a for petitioner’s taxable_year was later than that ownership on that record we further find that the period of for assessing that excise_tax expired on a date in that is not established by the record respondent did not issue the notice to petitioner until date which was after that period of limitations under sec_4979a had expired limitations under sec_4979a find that the period of based upon our examination of the entire record before us we limitations under sec_4979a has expired for assessing the excise_tax that sec_4979a imposes on petitioner for its taxable_year we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and a concession of respondent decision will be entered for petitioner f verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a lawoff c jamie
